18-23538-rdd         Doc 1783   Filed 01/24/19 Entered 01/24/19 13:38:12        Main Document
                                              Pg 1 of 6


 GOODWIN PROCTER LLP
 The New York Times Building
 620 Eighth Avenue
 New York, New York 10018
 T: 212.813.8800
 F: 212.355.3333
 Gregory W. Fox
 Barry Z. Bazian
 Counsel to Waste Management
 National Services, Inc. and its affiliates

 IN THE UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                           Chapter 11
 In re:
                                                           Case No. 18-23538 (RDD)
 SEARS HOLDINGS CORPORATION, et al.,
                                                           (Jointly Administered)

                     Debtors.


   OBJECTION OF WASTE MANAGEMENT NATIONAL SERVICES, INC. AND ITS
   AFFILIATES TO (A) NOTICE OF CURE COSTS AND POTENTIAL ASSUMPTION
  AND ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN
           CONNECTION WITH GLOBAL SALE TRANSACTION; AND
                (B) THE GLOBAL ASSET SALE TRANSACTION

          Waste Management National Services, Inc. (together with its affiliates, “WM”), hereby

 files this objection (the “Objection”) to (a) the Notice of Cure Costs and Potential Assumption

 and Assignment of Executory Contracts and Unexpired Leases in Connection with Global Sale

 Transaction [Docket No. 1731] (the “Cure Notice”); and (b) the Global Asset Sale Transaction,

 as described and defined in the Notice of Successful Bidder and Sale Hearing [Docket No. 1730]

 (the “Successful Bidder Notice”). In support of this Objection, WM states as follows:




 ACTIVE/98204421.2
18-23538-rdd          Doc 1783      Filed 01/24/19 Entered 01/24/19 13:38:12                     Main Document
                                                  Pg 2 of 6


                                                BACKGROUND

         1.          Beginning on October 15, 2018 (the “Petition Date”) and continuing thereafter,

 the Debtors each filed a voluntary petition for relief under chapter 11 of title 11 of the United

 States Code (the “Bankruptcy Code”).

         2.          On November 19, 2018, the Court entered the Order Approving Global Bidding

 Procedures and Granting Related Relief [Docket No. 816] (the “Global Bidding Procedures

 Order”).1

         3.          On January 18, 2019, the Debtors filed the Successful Bidder Notice, which,

 among other things, announced that the Debtors determined that the offer submitted by

 Transform Holdco, LLC (the “Buyer”), established by ESL Investments, Inc., to acquire all or

 substantially all of the Global Assets, was the highest or best offer for the Global Assets. A copy

 of the asset purchase agreement between the Debtors and the Buyer (the “Asset Purchase

 Agreement”) is attached to the Successful Bidder Notice as Exhibit B.

         4.          On January 18, 2019, the Debtors filed the Cure Notice. Exhibit A to the Cure

 Notice identifies 53 “contracts” with WM.                See Cure Notice, Exhibit A, Nos. 7422-7475.

 Although unclear in the Cure Notice, it appears that the Debtors are proposing an aggregate cure

 amount for all such contracts in the amount of $1,944,436 (the “Proposed Cure Amount”).

                          ADDITIONAL BACKGROUND AND OBJECTION

         5.          WM provides Services to the Debtors2 pursuant to that certain Amended and

 Restated Waste Hauling and Recycling Master Services Agreement dated as of June 19, 2015 but


 1
         Capitalized terms used but not otherwise defined herein shall have the meanings assigned to them in the
 Global Bidding Procedures Order.
 2
        The following Debtors are parties to the MSA: Sears, Roebuck and Co., Kmart Corporation, Sears
 Roebuck de Puerto Rico, Inc., Sears Logistics Services, Inc. (which is a name used by Innovel Solutions, Inc.), Sears
 Home Improvement Products, Inc. A non-Debtor entity, Sears Hometown and Outlet Stores, Inc., is also a party to
 the MSA.


                                                          2
 ACTIVE/98204421.2
18-23538-rdd          Doc 1783     Filed 01/24/19 Entered 01/24/19 13:38:12                     Main Document
                                                 Pg 3 of 6


 effective as of February 1, 2015 (as amended from time to time, the “MSA”). Pursuant to the

 MSA, WM provides recurring monthly waste management services to the Debtors. These

 services include the collection, transportation, disposal, and/or processing of waste and

 recyclable materials, provision of containers and other necessary equipment (certain of which are

 the property of WM), and certain ancillary, temporary and non-recurring services (collectively,

 the “Hauling Services”).

         6.          After the Petition Date, the Debtors and WM entered into an agreement dated as

 of November 14, 2018 relating to the provision of Hauling Services (the “Post-petition

 Agreement”).3 Pursuant to the Post-petition Agreement, the Debtors agreed, among other things,

 to the amount of WM’s pre-petition claim at that time, subject to potential future reduction

 pursuant to the terms of the Post-petition Agreement.

         7.          As of the date of this Objection, the total amount owing to WM to cure all

 monetary defaults under the MSA is $2,463,804.38, subject to potential future reduction pursuant

 to the terms of the Post-petition Agreement (the “Actual Cure Amount”).4 All documentation

 supporting the Actual Cure Amount is attached to the Post-petition Agreement, a copy of which

 the Debtors possess.

     A. Objection to Cure Notice

         8.          WM objects to the Cure Notice for two reasons. First, the Cure Notice incorrectly

 identifies the contracts between the Debtors and WM.                      Aside from the MSA (and the

 Post-petition Agreement), WM is not aware of any other currently effective contract with the

 Debtors. Accordingly, the Cure Notice should be revised to reflect only the MSA.


 3
         As the terms of the MSA and the Post-petition Agreement are confidential, copies are not attached hereto.
 4
          If the Actual Cure Amount is reduced at the time of the assumption and assignment of the MSA, WM will
 provide the Debtors and the Buyer the updated Actual Cure Amount at that time.


                                                         3
 ACTIVE/98204421.2
18-23538-rdd          Doc 1783     Filed 01/24/19 Entered 01/24/19 13:38:12         Main Document
                                                 Pg 4 of 6


         9.          Second, WM objects to the Proposed Cure Amount set forth in the Cure Notice.

 In order to assume and assign the MSA to the Buyer, the Debtors or the Buyer must promptly

 cure all defaults. See 11 U.S.C. § 365(b)(1). Notwithstanding the Debtors’ Proposed Cure

 Amount, as previously agreed to in the Post-petition Agreement, the unpaid amount actually

 owed by the Debtors to WM for pre-petition Hauling Services is the Actual Cure Amount.

     B. Objection to Global Asset Sale Transaction

         10.         WM also objects to any arrangement whereby the Buyer may utilize (directly or

 indirectly) WM’s services or equipment after the closing of the Global Asset Sale Transaction

 without effecting an assignment of the MSA to the Buyer. Specifically, the Asset Purchase

 Agreement contemplates a “transition services agreement pursuant to which Sellers shall provide

 Buyer and Buyer shall provide Sellers, as applicable, with certain services for a transitional

 period following the Closing Date.” See Asset Purchase Agreement at 8.8(a). As a copy of the

 transition services agreement has not been filed with the Court, it is not clear at this time whether

 the Debtors and the Buyer intend to allow the Buyer to utilize WM’s Hauling Services during

 such “transitional period following the Closing Date” without effecting an assignment of the

 MSA.

         11.         Any arrangement that allows the Buyer to obtain the benefits of the MSA without

 taking an assignment of the MSA is an impermissible end-run around the requirements and

 protections of Section 365 of the Bankruptcy Code, which requires, as a condition to the

 assumption and assignment of the MSA, that all defaults under the MSA be cured. See 11

 U.S.C. § 365(b). If the Buyer wishes to obtain the benefits of the MSA after the sale closing—

 including by utilizing WM’s Hauling Services and WM’s equipment currently at the Debtors’

 stores—it must take an assignment of the MSA effective upon the closing and pay the Actual



                                                    4
 ACTIVE/98204421.2
18-23538-rdd          Doc 1783    Filed 01/24/19 Entered 01/24/19 13:38:12         Main Document
                                                Pg 5 of 6


 Cure Amount. See In re Antwerp Diamond, Inc., 138 B.R. 865 (Bankr. N.D. Ohio 1992) (finding

 that, despite the debtors’ intention to not assume and assign their leases, an arrangement whereby

 the buyer of the debtors’ inventory could continue to use the debtors’ leased premises

 post-closing to conduct going out of business sales “would be tantamount to an assignment of the

 Debtors’ interest in those affected premises”).

         12.         Conversely, if the Buyer is not willing to take an assignment of the MSA, WM

 requests that the order approving the sale provide that upon the closing of the Global Asset Sale

 Transaction WM is permitted to immediately cease providing Hauling Services to, and retrieve

 all of WM’s equipment from, the stores and other premises that were sold to the Buyer.

                                     RESERVATION OF RIGHTS

         13.         WM continues to review the Asset Purchase Agreement, the proposed sale order

 and other relevant documents and information that have been filed with the Court. In addition, a

 copy of the transition services agreement has not been filed with the Court, and additional

 pleadings and information relevant to this Objection may be filed, disclosed or learned after the

 filing of this Objection. Accordingly, WM expressly reserves the right to amend, supplement,

 and/or modify this Objection and to file in the future additional appropriate pleadings.




                               [Remainder of page intentionally left blank]




                                                    5
 ACTIVE/98204421.2
18-23538-rdd         Doc 1783   Filed 01/24/19 Entered 01/24/19 13:38:12            Main Document
                                              Pg 6 of 6


         WHEREFORE, WM respectfully requests that this Court enter an Order: (1) conditioning

 any assumption and/or assignment of the MSA upon the Debtors’ or the Buyer’s payment of the

 Actual Cure Amount; (2) prohibiting any arrangement whereby the Buyer will benefit from the

 MSA without taking an assignment of the MSA as of the closing of the Global Asset Sale

 Transaction; (3) in the event the Buyer does not wish to take an assignment of the MSA,

 permitting WM to immediately cease providing Hauling Services to, and retrieve all of WM’s

 equipment from, the stores and other premises that were sold to the Buyer; and (4) granting to

 WM such other and further relief as is just and appropriate.



 Dated: New York, New York
        January 24, 2019

                                       /s/ Gregory W. Fox
                                       GOODWIN PROCTER LLP
                                       The New York Times Building
                                       620 Eighth Avenue
                                       New York, New York 10018
                                       T: 212.813.8800
                                       F: 212.355.3333
                                       Gregory W. Fox
                                       Barry Z. Bazian
                                       gfox@goodwinlaw.com
                                       bbazian@goodwinlaw.com
                                       Counsel to Waste Management
                                       National Services, Inc. and its affiliates




                                                  6
 ACTIVE/98204421.2
